917 So.2d 344 (2005)
Barbara CONLEY, Appellant,
v.
Maureen M. WYNDHAM, Appellee.
No. 1D05-1186.
District Court of Appeal of Florida, First District.
December 28, 2005.
Jeffrey J. Sneed of Eakin, Sneed & Catalan, Atlantic Beach, for Appellant.
Kevin E. Jakab and John Moffitt Howell of Howell & O'Neal, P.A., Jacksonville, for Appellee.
*345 PER CURIAM.
We treat Barbara Conley's notice of appeal from a non-final pretrial order imposing a monetary sanction as a petition for writ of certiorari. See Avril v. Civilmar, 605 So.2d 988 (Fla. 4th DCA 1992). We deny the petition because Conley has failed to demonstrate a clear departure from the essential requirements of law resulting in irreparable injury. Malone v. Costin, 410 So.2d 569, 570 (Fla. 1st DCA 1982). See also Rydell v. Rutter, 834 So.2d 883, 885 (Fla. 5th DCA 2002).
Petition denied.
WEBSTER, VAN NORTWICK and LEWIS, JJ., concur.